Citation Nr: 0831529	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Waco RO that granted service 
connection for PTSD, rated 10 percent.  Rating decisions in 
November 2004 and February 2006 increased the rating to 30, 
and then 50, percent; the increase was made effective from 
the date of claim.  In June 2007, the matter was remanded for 
additional development.


FINDINGS OF FACT

1.  By letter in June 2007, and pursuant to a Remand order by 
the Board, the RO requested the veteran to identify all 
sources of psychiatric treatment he has received, and to 
provide authorizations for VA to secure complete copies of 
records of such treatment; the letter included a copy of the 
provisions of 38 C.F.R. § 3.158(a), which stipulate that 
where pertinent evidence requested is not submitted within 
one year of the date of the request the claim [for increase] 
will be considered abandoned.

2.  The information and authorizations sought from the 
veteran pertained to evidence that was pertinent, indeed 
critical, to his claim/appeal in the matter of the rating for 
his PTSD; more than a year has lapsed since the request; the 
veteran has indicated he received the letter; he has not 
responded to the request for information and authorizations.  


CONCLUSION OF LAW

By not responding within a year to the RO's request for 
further information and authorizations to secure records, the 
veteran has abandoned his claim/appeal in the matter of the 
rating for his PTSD.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3,158(a) (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (to include the 
rating assigned and the effective date of award).  

This appeal stems from the initial rating assigned with a 
grant of service connection for PTSD.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, supra.  The veteran 
exercised his right to appeal that rating/seek further 
increase.  A November 2004 statement of the case (SOC) 
properly provided notice on the downstream issue of an 
increased initial rating.  A May 2008 supplemental SOC 
readjudicated the matter after further development was 
completed.  It is not alleged that the veteran has been 
prejudiced by a notice deficiency.  See Goodwin v. Peake, 22 
Vet. App. 137 (2008).
Regarding VA's duty to assist, it is noteworthy (as will be 
discussed in greater detail below) that pertinent and 
critical evidence in the matter at hand remains outstanding.  
The evidence consists of private treatment records which 
cannot be secured without the veteran's cooperation.  VA has 
asked the veteran to assist in obtaining the records; he has 
ignored the requests.  The U.S. Court of Appeals has held 
that "The duty to assist is not always a one way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he mayor should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has secured 
all pertinent records that could be obtained without the 
veteran's cooperation, and has arranged for the veteran to be 
examined.  VA's duty to assist is met.  The Board will 
proceed with appellate review in accordance with governing 
regulation.  

II. Legal Criteria, Factual Background, and Analysis 

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The Schedule for Rating Disabilities provides that the 
severity of a mental disorder was based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  VA must not under-evaluate the emotionally 
sick veteran with a good work record, nor must it over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

In a case involving the initial rating assigned with a grant 
of service connection, the possibility of "staged" ratings 
for separate periods of time, based on facts found, should be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where evidence requested in connection with an original claim 
or a claim for increase is not furnished within 1 year after 
the date of the request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a).

On February 2004 VA examination, it was noted that the 
veteran showed the examiner a letter indicating that he was 
receiving psychiatric treatment.  An August 2005 report of a 
private psychiatric evaluation of the veteran and a letter 
from his private psychotherapist that same month suggest that 
his impairment due to PTSD might be considerably more severe 
than noted on other occasions.  The physician indicated that 
the veteran's GAF score was 30-40, but did not explain the 
basis for the score.  The mental status report essentially 
reports the veteran's complaints, but does not include any 
extensive description of symptoms actually noted at the time.  
The psychotherapist's letter opines that the veteran's rating 
should be higher than 50 percent, and notes that the veteran 
is under his care for panic attacks and other manifestations 
consistent with the higher rating.  Because the status of the 
veteran's psychiatric disability during the entire appeal 
period is for consideration (See Fenderson, supra), and 
because contemporaneous treatment records constitute some of 
the more probative evidence as to the degree of psychiatric 
impairment present at the various times during the appeal 
period, the Board sought development for the outstanding 
records of private treatment.

In a letter in June 2007 the RO, pursuant to the Board's 
remand instructions asked the veteran to identify the names 
and locations of all sources of treatment and evaluation he 
received for psychiatric disability, and to complete 
authorizations for each non-VA provider.  Page 6 of the 
letter notified the veteran of 38 C.F.R. § 3.158(a).  
Subsequent correspondence from the veteran indicates he 
received the letter.  More than a year has passed, and the 
veteran has not responded to the requests for information and 
authorizations for release of records.  

The regulation governing the circumstances in this case 
(38 C.F.R. § 3.158(a) is clear and unequivocal.  It provides 
that claim/appeal for increase will be considered abandoned.  
Accordingly, the Board has no recourse but to conclude that 
the veteran has abandoned his claim, for increase, leaving no 
issue for the Board to consider on appeal.  See 38 U.S.C.A. 
§ 7104.


ORDER

As the veteran has abandoned his claim for a rating in excess 
of 50 percent for PTSD, the appeal in the matter is 
dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


